        Case 1:15-cr-00867-RMB Document 572 Filed 11/05/19 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      November 5, 2019

BY ECF

Honorable Richard M. Berman
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007

   Re:     United States v. Turkiye Halk Bankasi A.S.,
           S6 15 Cr. 867 (RMB)

Dear Judge Berman,

        The Government respectfully submits this letter to provide additional information
regarding its efforts to provide notice to the defendant, Turkiye Halk Bankasi A.S. (“Halkbank”),
of the indictment and summonses in this matter. As noted in our letter dated yesterday, among
other delivery efforts, the indictment, the summons dated October 23, 2019, and the Court’s
October 23, 2019 order were sent for delivery by FedEx to Halkbank’s Legal Department at its
headquarters address. The Government was advised by FedEx that delivery was refused.

        Today, we received additional information from FedEx regarding the delivery refusal
(attached as Exhibit A). According to FedEx, its Turkey office received a handwritten
communication in both Turkish and English apparently signed by a member of Halkbank’s legal
department. The English communication reads:

               Please be informed that this package . . . sent by the U.S. Attorney’s
               Office for the Southern District of New York was [ill.] and not
               accepted by this Bank, since the form of delivery is not in
               compliance with the legal service provisions of bilateral treaties
               between the Turkish Republic and the U.S.

        For this reason, and those set forth in yesterday’s letter, it is clear that Halkbank is aware
of the Indictment and the Court’s summonses and is attempting to evade service. Notwithstanding
those efforts, service of the indictment and summonses has been effected consistent with Rule 4
        Case 1:15-cr-00867-RMB Document 572 Filed 11/05/19 Page 2 of 2
                                                                                         Page 2


of the Federal Rules of Criminal Procedure and Halkbank is required to appear in this matter to
answer the charges against it.

                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney


                                        by:             /s/
                                              Michael D. Lockard / Sidhardha Kamaraju / David
                                                 W. Denton, Jr. / Jonathan Rebold / Kiersten A.
                                                 Fletcher
                                              Assistant United States Attorney
                                              (212) 637-2193/-6523/-2744/-2512/-2238

cc: Counsel of Record (by ECF)
    Drew Hruska, Esq. (by email)
